Citation Nr: 1748190	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for labrum tear of the right shoulder for the period prior to February 14, 2017, and a 20 percent rating thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had active duty service from July 1992 to May 1996, and from November 2002 to November 2003, with a period of active duty for training from January 2001 to September 2001.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for labrum tear of the right shoulder, assigning a 10 percent disability rating, effective March 11, 2008.  This matter was remanded in September 2016.  In an April 2017 rating decision, the RO assigned a 20 percent rating, effective February 14, 2017.  Although an increased rating has been granted, the issue remains in appellate status as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

VA treatment records are on file for the period from October 7, 1998 to July 10, 2000.  02/06/2014 Medical Treatment Record-Government Facility.

In February 2017, the Veteran underwent a VA examination.  02/04/2017 VA Examination.  The examiner referenced a September 2016 MRI and a December 2016 orthopedic note.  Id. at 8-9.  Such records are not contained in the virtual record, thus it appears that the examiner may be referencing VA outpatient treatment records.  This signals to the Board that there are outstanding VA records as the examination report referenced review of "CPRS (Computerized Patient Record System) [which the Board does not have access]" in the "Evidence Review" section.  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  Updated VA treatment records must be associated with the virtual folder.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder updated VA treatment records for the period from July 11, 2000 (per April 2017 supplement statement of the case).  

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

